Citation Nr: 0942931	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-04 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from July 1984 
to July 2004.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the VA Regional Office (RO) in Manila, Republic of the 
Philippians, dated in April 2007, which denied a TDIU.  

This case was previously remanded by the Board in February 
2009 to afford the Veteran the opportunity to testify before 
a Member of the Board at the RO (Travel Board).  The Veteran 
appeared and testified before the undersigned Acting Veterans 
Law Judge at a July 2009 Board personal hearing that was held 
at the RO.  A transcript of the hearing is of record.

At the Board personal hearing in July 2009, the Veteran 
indicated that he wanted to file claims for an increased 
rating for his degenerative osteoarthritis of the lumbar 
spine as well as for service connection for a skin disorder 
that is currently diagnosed as erythrma nodosum.  Because 
these issues are not on appeal, the Board refers these issues 
to the RO for initial consideration.


FINDINGS OF FACT

1.  The Veteran is presently service connected for 
degenerative osteoarthritis of the lumbar spine, rated 40 
percent disabling; status post (s/p) left shoulder trauma 
with residual pain and limited range of motion, rated 10 
percent disabling; degenerative arthritis of the right hand 
with mild deformity of the little finger distal 
interphalangeal joint and bony prominence of the long finger, 
rated 10 percent disabling; degenerative arthritis of the 
right knee, rated 10 percent disabling; degenerative 
arthritis of the left knee, rated 10 percent disabling; 
tinnitus, rated 10 percent disabling; multiple disfiguring 
achrochordons of the neck, rated 10 percent disabling; carpal 
tunnel syndrome of the right hand, rated 10 percent 
disabling; carpal tunnel syndrome of the left hand, rated 10 
percent disabling; and a burn scar on the left arm, rated 
noncompensably (0 percent) disabling.  The Veteran's combined 
rating for his service-connected disabilities is 80 percent.

2.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment at any time during the 
period relevant to this appeal. 


CONCLUSION OF LAW

The criteria for a TDIU have not been met for any period of 
claim.  38 U.S.C.A. 
§§ 1155,5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.15, 4.16, 4.18(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide, in accordance with 38 C.F.R. § 
3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  The third sentence of 38 
C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

In this case, the RO sent the Veteran a letter dated in 
February 2007, prior to the rating decision that is appealed 
herein, which informed the Veteran of the evidence that VA 
had already received in support of his claim, the evidence 
that VA was responsible for obtaining on the Veteran's 
behalf, and the evidence that VA would make reasonable 
attempts to obtain on behalf of the Veteran if such records 
were sufficiently identified by the Veteran.  The letter also 
informed the Veteran that it was his responsibility to ensure 
that VA received all relevant evidence that was not in the 
possession of a federal department or agency.  The February 
2007 letter further informed the Veteran of what he needed to 
show in order to establish a TDIU, and explained the general 
manner whereby VA assigns disability ratings and effective 
dates.

In addition to its duty to provide certain notices to 
claimants, VA also must make reasonable efforts to assist 
them in obtaining the evidence that is necessary to 
substantiate their claim(s), unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim(s).  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including service treatment records, 
various private medical records that were submitted by the 
Veteran, VA examination reports, and a transcript of the 
Veteran's testimony at the July 2009 Board personal hearing 
before the undersigned Acting Veteran's Law Judge.  The 
Veteran was provided VA examinations with respect to all of 
his service-connected disabilities in connection with this 
claim that described the functional impairments caused by 
those disabilities.  The Veteran did not indicate that any 
additional evidence existed in support of his claim.  For the 
above reasons, the Board finds that VA satisfied its 
obligations pursuant to the VCAA.  

TDIU

The Veteran claims that he is unable to work as a result of 
his service-connected disabilities.  At the Board personal 
hearing, the Veteran testified that he had daily symptoms, he 
underwent therapy, and that when he told a potential employer 
(real estate agent position) of his limitations for prolonged 
standing that include back pain the employer did not hire 
him.  

The Veteran is service connected for degenerative 
osteoarthritis of the lumbar spine, rated 40 percent 
disabling; status post (s/p) left shoulder trauma with 
residual pain and limited range of motion, rated 10 percent 
disabling; degenerative arthritis of the right hand with mild 
deformity of the little finger distal interphalangeal joint 
and bony prominence of the long finger, rated 10 percent 
disabling; degenerative arthritis of the right knee, rated 10 
percent disabling; degenerative arthritis of the left knee, 
rated 10 percent disabling; tinnitus, rated 10 percent 
disabling; multiple disfiguring achrochordons of the neck, 
rated 10 percent disabling; carpal tunnel syndrome of the 
right hand, rated 10 percent disabling; carpal tunnel 
syndrome of the left hand, rated 10 percent disabling; and a 
burn scar on the left arm, rated noncompensably disabling.  
The Veteran's combined rating for his service connected 
disabilities is 80 percent.

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total if the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that if there is only one such disability, that 
disability is at least 60 percent disabling, and if there are 
two or more disabilities, at least one disability is a 
minimum of 40 percent disabling and there is sufficient 
additional disability to bring the combined rating to at 
least 70 percent. 38 C.F.R. § 4.16(a).

Substantially gainful employment is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the Veteran resides."  Moore v. 
Derwinski,       1 Vet. App. 356, 358 (1991).  Furthermore, 
"[m]arginal employment shall not be considered substantially 
gainful employment." 38 C.F.R. § 4.16(a)

Moreover, the Board acknowledges that it is VA's policy that 
all Veterans who are unable to follow a substantially gainful 
employment by reason of service connected disabilities shall 
be rated totally disabled.  Therefore, referral to the 
Director, Compensation and Pension Service, for 
extraschedular consideration is warranted in all cases of 
Veterans who are unemployable by reason of service connected 
disabilities but who fail to meet the percentage standards 
set forth in 38 C.F.R.
§§ 4.16(a), (b).

However, the Board also notes that entitlement to a TDIU 
rating is not automatic whenever the schedular criteria for 
such a rating are met.  Rather, the evidence must show that 
the Veteran is actually unable to secure or follow a 
substantially gainful occupation as a result of his service 
connected disabilities.  38 C.F.R. § 4.16(a).  

The Board reviewed all the evidence, lay and medical, in the 
Veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that all of the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claim file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

In this case, the Veteran meets the schedular percentages to 
be considered for a TDIU; however, the weight of the evidence 
shows that the Veteran's service-connected disabilities are 
not of such severity as to render him unable to obtain or 
maintain substantially gainful employment at any time during 
the period relevant to this appeal.  Rather, the evidence 
shows that the Veteran did not attempt to seek any employment 
within his physical capabilities since his 2004 retirement 
from the service.  The Veteran's own testimony is that one 
potential real estate employer did not hire the Veteran as a 
realtor once the Veteran specifically told the potential 
employer of his limitations for prolonged standing, limited 
activities, including due to back pain.  The evidence 
indicates that the Veteran can perform sedentary work 
consistent with the training that he has received to be a 
realtor and in the field of hotel and restaurant management.  

In connection with a prior claim that was filed by the 
Veteran, he was examined by VA with respect to his various 
disabilities in July and August 2006. A VA examination of the 
Veteran's hand and fingers indicated that the Veteran, who is 
right handed per his report. had a flexion deformity of the 
fifth distal interphalangeal joint (DIP) of the fifth finger 
on his right hand and pain on flexion of the third proximal 
interphalangeal joint (PIP) of the third finger his right 
hand.  He treated his finger pain with ibuprofen.  He had 
ankylosis of the right little finder at the DIP joint when 
flexed to 30 degrees.  There were signs of "trigger finger" 
resulting in pain on flexion in the long finger of the right 
hand.  There was pain, limited motion, and deformity of the 
right long and little fingers.  These problems did not affect 
other digits or the overall function of the Veteran's hand.  
The examiner assessed the Veteran's finger disabilities as 
having a moderate effect on his ability to grasp, mild 
effects on his ability to pull, twist, probe, or write, and 
no effect on his ability to push, touch, or express things 
using his hands.  

At a VA examination of the Veteran's shoulders and knees in 
July 2006 he complained of intermittent left shoulder pain 
and swelling and intermittent bilateral knee pain, both of 
which he treated with ibuprofen as necessary.  He required 
assistive aids for walking and was able to stand for 15 to 30 
minutes.  There was tenderness and painful motion of the 
joints upon examination.  The examiner assessed these 
disabilities as severely impacting the Veteran's ability to 
exercise and engage in sports, moderately affecting his 
ability to engage in chores, shopping, and recreational 
activities, and to have mild or no effects on other 
activities.  

A VA examination of the Veteran's spine in July 2006 
indicated that the Veteran complained of progressively 
worsening low back pain which he treated with Ibuprofen.  The 
Veteran reported flare-ups of pain every 2 to 3 weeks 
precipitated by overexertion, sitting, bending, twisting, and 
weather changes.  He reported moderate daily low back pain 
and there was mild fatigue, stiffness, and spasm noted.  He 
never had an incapacitating episode of intervertebral disk 
syndrome.  His posture, head position, and gait were normal.  
There was moderate lumbar flattening but no other abnormal 
spinal curvature and no ankylosis.  An x-ray of the spine 
showed spondylosis, and electrodiagnostic testing showed some 
mild to moderate myopathy and motor sensory polyneuropathy.  
The Veteran's back disability was noted to prevent him from 
driving or prolonged sitting.  It was assessed to severely 
affect his ability to perform chores, exercise, sports, and 
recreational activities, and to moderately affect his ability 
to shop and to travel.  It had no functional effect on the 
Veteran's other activities of daily living.  

An August 2006 VA neurological examination revealed mild 
carpal tunnel syndrome on the left and moderate carpal 
syndrome on the right.  A motor sensory polyneuropathy was 
also diagnosed, but the etiology of this disorder was not 
explained.  The Veteran complained of pain at this 
examination.  

An August 2006 VA examination of the skin identified 
acrochordons of the skin on the neck which were formerly 
diagnosed as skin tags.  They were not then itchy or painful 
but, in the past, sometimes itched.  They did not cause any 
limitations of the Veteran's daily activities.  At an August 
2006 VA audiological examination, the Veteran indicated that 
he experienced intermittent right sided tinnitus about every 
two days which lasted approximately 20 seconds each time.  
The above examinations did not mention any functional 
impairment due to the residuals of the Veteran's burn scar.

The Veteran was reexamined in connection with his current 
claim in October and November 2007.  In October 2007 the 
Veteran was examined by VA with respect to his disability of 
the fingers.  He still had a flexion deformity and pain in 
his right little finger at the DIP joint and pain in the PIP 
joint of the long finger.  He treated his finger pain with 
Naprosin (naproxen), an anti-inflammatory medication, as 
needed.  He experienced flare ups of pain lasting hours every 
2 to 3 weeks.  The Veteran reported that during these flare 
ups he had difficulty grasping and holding objects and 
greater limitation of motion than otherwise.  The VA examiner 
assessed that the Veteran's disability of the fingers would 
moderately restrict his ability to obtain and maintain 
employment.  The VA examiner assessed the functional effects 
of the Veteran's finger disabilities as moderately affecting 
his ability to exercise, play sports, do chores, and feed 
himself, mildly to moderately affecting his ability to bathe 
and toilet, and mildly affecting his ability to participate 
in recreational activities, travel, dress, and groom himself.  

In October 2007 the Veteran was examined with respect to his 
shoulder and knee joints.  He still complained of pain that 
he treated with Naproxen and Ibuprofen.  The Veteran did not 
need any assistive devices to walk and could stand for up to 
one hour.  He was able to walk up to one quarter of a mile.  
His shoulder or knees locked one to three times per month and 
he experienced some stiffness and giving way.  There was no 
instability.  The Veteran reported weekly flare ups of 
moderate intensity.  During flare ups, the Veteran had 
limited weight bearing capacity and was unable to walk more 
than a few yards.  His grip with his little finger was 
impaired and he was unable to lift his left arm above the 
level of his neck during a flare up.  

The October 2007 VA examiner assessed that the Veteran's 
shoulder and knee disabilities "significantly" affected his 
employment capabilities because he had difficulty with pain 
and with lifting and carrying objects.  Also, the Veteran 
could be late to work due to these problems.  His shoulder 
and knee disabilities were assessed to have a moderate effect 
on the Veteran's ability to play sports, mild effects on his 
ability to do chores, shop, exercise, engage in recreational 
activities, and perform toileting activities, and no effect 
on his ability to perform other activities of daily living.  
The VA examiner also noted that the Veteran had right hand 
pain that sometimes caused difficulty with manual dexterity.  

The Veteran was also examined in October 2007 with respect to 
his spinal disability.  He reported that he also treated this 
disability with Naproxen and Ibuprofen with good response to 
these treatments.  The Veteran reported a history of fatigue, 
decreased motion, stiffness, moderate aching pain in the 
lumbosacral spine, and spasms.  He reported experiencing 
moderate flare ups twice per week, lasting 1 to 2 days, which 
were precipitated by prolonged weight bearing, lifting, and 
bending.  The flare ups were relieved by rest and pain 
medication.  The Veteran reported that during flare ups he 
could not bend from the waist or walk far, and that when he 
was not having a flare up he could walk more than a quarter 
of a mile but less than 1 mile.  The VA examiner assessed the 
Veteran's spinal disability as having a "significant" 
effect on his ability to work due to his problems with 
lifting and carrying, lack ff stamina, and pain.  The VA 
examiner assessed the Veteran's spinal disability to have a 
moderate effect on the Veteran's ability to play sports, no 
effect on his ability to feed himself, and mild effects on 
all of his other activities of daily living.  

The October 2007 VA examiner opined that the Veteran's joint 
and spine disabilities, taken together, moderately affected 
his ability to obtain and maintain employment.  The VA 
examiner noted that the Veteran's knee pain limited prolonged 
walking and weight bearing work but allowed him to perform 
light activities.  His hand and shoulder pain prevented heavy 
lifting and repetitive grasping actions.  His back pain 
produced pain on repetitive bending and heavy lifting but 
allowed the Veteran to perform light to moderate activities.  

The Veteran was examined with respect to his tinnitus in 
November 2007.  The Veteran reported intermittent ringing in 
both ears that was worse at night.  The ringing generally 
occurred 3 to 4 times per week and lasted for 2 to 3 minutes.  
The examiner noted that the Veteran had a very mild hearing 
problem that did not limit his ability to obtain and retain 
employment.  

The Veteran was also examined with respect to his scar and 
his skin disability in October 2007.  The Veteran's scar was 
noted not to result in any limitation of motion, loss of 
function, tissue loss, tenderness, adherence to underlying 
tissue, skin ulceration or breakdown, elevation, or 
depression.  It was faintly visible and was not assessed to 
have any effect on the Veteran's ability to obtain or 
maintain employment.  The Veteran's skin disability also was 
noted not to cause any impairment of function.  

The Veteran submitted private treatment records showing that 
he was treated for multiple joint pains with limited motion 
and stiffness.  In March 2007, the Veteran's private 
physician provided a certification in which he opined that 
the Veteran was unable to work due to his intermittent 
moderate to severe joint pains and decreased mobility, and 
that he was advised to engage in only moderate activities.  
The physician opined that the Veteran was incapable of any 
employment, but provided no rationale for this conclusion.

On his VA claim form dated in February 2007, the Veteran 
indicated that he retired from his previous employment due to 
his disabilities; however, the Veteran's 
DD Form 214 indicates that he retired because he had 
sufficient service for retirement, and at his VA examinations 
he reported that he stopped working because he was eligible 
for retirement.  There is no evidence that the Veteran worked 
at any employment after he left the Navy or that he made any 
effort to secure substantially gainful employment.  Rather, 
in a January 2007 letter, the Veteran claimed that, because 
he met the schedular requirements for TDIU, he wanted to be 
paid for this "accomplishment."   

The Veteran testified before the undersigned Acting Veteran's 
Law Judge at a Board personal hearing in July 2009.  The 
Veteran reported that he had not worked since his retirement 
from service.  He alleged that his back pain and numbness in 
his hands prevented him from working.  

In the service, the Veteran worked as an equipment technician 
fixing heavy electronic equipment.  He reported that he had a 
college degree in mechanical engineering that he obtained 
prior to his service, and that he also received a certificate 
in hotel and restaurant management after his service.  
However, he never tried to obtain employment in either of 
these industries.  He also never tried to obtain part time 
employment.  

The Veteran indicated that he applied for only one job since 
his retirement from the military.  This job was as a real 
estate agent.  He was not hired, reportedly after informing 
his prospective employer that he could not walk or stand for 
a prolonged period of time and would be unable to show 
properties to prospective customers.  The Veteran reported 
that he did not seek employment in the hotel and restaurant 
business after obtaining his degree at any time.  He 
testified that he wanted to start his own business, but that 
his physical limitations would have required him to hire 
employees to assist him with driving and physical work.  

The Board finds that the weight of the evidence does not show 
that the Veteran is unable to engage in substantially gainful 
activity due to his service-connected disabilities.  While 
the Veteran submitted a certificate from a private physician 
indicating that the Veteran was unable to work, this letter 
provided no rationale for the physician's opinion; therefore, 
this letter has little probative value.  See, e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (noting that a medical 
opinion that lacks clinical date or any other rationale lacks 
probative value); see also Black v. Brown, 5 Vet. App. 177, 
180 (1993) (noting that general conclusions unsupported by 
clinical evidence are inadequate to substantiate a Veteran's 
claim).  Moreover, the private physician's certificate was 
self contradictory because the same document indicated that 
the Veteran could engage in moderate activity.  

In contrast, VA examiners assessed the functional impairments 
resulting from the Veteran's various disabilities.  While 
these reports of examination concluded that the Veteran's 
orthopedic disabilities limited his employability because he 
was unable to engage in much physical labor, including 
lifting, prolonged standing and/or walking, and tasks 
requiring manual dexterity, they did not indicate that the 
Veteran was unable to engage in any substantially gainful 
employment.  Rather, the Veteran was assessed as able to 
perform work involving light to moderate physical activities.  
Insofar as these reports were based on complete assessments 
of the Veteran's functional capabilities, they are of more 
probative value than the unsupported opinion of the Veteran's 
private physician.  Notably, the Veteran was apparently able 
to perform physical labor as an equipment  technician while 
he was in the Navy yet he never sought any type of work, 
other than one application to work as a realtor, after his 
retirement; that employment was denied based on the Veteran's 
own representations to the potential employer as to his 
limitations, and not due to actual limitations.  

The Board further notes that the Veteran has a college degree 
in mechanical engineering and a certificate in hotel and 
restaurant management.  There is no evidence that either of 
these occupations require much, if any, physical labor.  
There is no evidence the Veteran tried to find work in either 
of these occupations, or that such work proved to be too 
physically demanding.  The Veteran admitted that he never 
tried working in either of these fields.  As previously 
noted, he did not try to secure any type of sedentary or part 
time employment.

Additionally, as noted above, per the Veteran's own report, 
the Veteran applied for only one job after his retirement 
from service and, during the employment interview, 
essentially informed his prospective employer that he did not 
believe that he was capable of performing the essential 
functions of the job.  This was despite the fact that there 
was no evidence that this job involved more than moderate 
physical activity consisting of showing properties to 
customers.  In conclusion, the evidence does not support that 
the Veteran's service-connected disabilities render him 
incapable of engaging in any substantially gainful 
employment.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b).  Accordingly, the appeal for TDIU is 
denied.


	ORDER

TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


